      Case 2:16-md-02724-CMR Document 1203 Filed 01/27/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC                                 MDL 2724
PHARMACEUTICALS                                16-MD-2724
PRICING ANTIRUST LITIGATION                    HON. CYNTHIA M. RUFE
____________________________________
                                               Civil Action No. 17-3768
THIS DOCUMENT RELATES TO:

STATE ATTORNEYS GENERAL
LITIGATION
____________________________________

                             ENTRY OF APPEARANCE

TO THE CLERK:

      Please enter the appearance of the following attorney at the Michigan

Department of Attorney General for the Plaintiff State of Michigan in the above-

captioned litigation: Wisam E. Naoum. Pursuant to Pretrial Order No. 1, the

undersigned certifies that he is in good standing and admitted to practice in the

United States District Court for the Eastern District of Michigan.


                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General

                                              /s/ Wisam E. Naoum
                                              Wisam E. Naoum (P83335)
                                              Assistant Attorney General
                                              Michigan Dep’t of Attorney General
                                              Attorney for Plaintiff State of
                                              Michigan
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              (517) 335-7632
Dated: January 27, 2020                       NaoumW1@michigan.gov

                                          1
      Case 2:16-md-02724-CMR Document 1203 Filed 01/27/20 Page 2 of 2



                           CERTIFICATE OF SERVICE

      I hereby certify that on January 27, 2020, I electronically filed the above

document(s) with the Clerk of the Court using the ECF System, which will provide

electronic copies to counsel of record.

                                              /s/ Wisam E. Naoum
                                              Wisam E. Naoum (P83335)
                                              Assistant Attorney General
                                              Michigan Dep’t of Attorney General




                                          2
